McGuire, J.,
concurs in part and dissents in part in a memo*688randum as follows: To sustain a finding that appellant violated Penal Law § 145.00 (1), the presentment agency was required to establish that appellant possessed the specific intent to damage the property of another (see People v Roberts, 140 AD2d 961 [1988]). “An intent to injure a person does not satisfy the mens rea requirement of intent to damage property simply because property is damaged in the course of the attack” (id. at 961, citing People v Washington, 18 NY2d 366 [1966]). A charge of criminal mischief in the fourth degree may be predicated upon recklessly causing damage to property, but only where the conduct results in property damage exceeding $250 (see Penal Law § 145.00 [3]).
Here, the evidence adduced at the fact-finding hearing established that appellant threw either a candle, a vase or both at his brother. There is no indication in the record that appellant’s “conscious objective” (Penal Law § 15.05 [1]) was to damage the property he threw; the only reasonable inference is that appellant intended to injure his brother.
The majority provides no support for its conclusion that Washington and Roberts do not control because appellant “damage[d] the very property used to assault his victim.” In Roberts, the defendant “threw [the victim] upon a coffee table,” causing a leg of the table to break (140 AD2d at 961). As the Fourth Department stated in reversing the criminal mischief conviction for damaging the table, “[s]ince the evidence reveals only an intent directed toward [a] person, the People failed to prove that the defendant intended to damage the coffee table” (id. [citations omitted]). Here, too, “the evidence reveals only an intent directed toward [a] person.” That in this case the damaged property was thrown at another, while in Roberts the other person was thrown onto the damaged property, is a trifle that cannot rationally matter.
The majority argues that “appellant chose ... to throw glass objects that almost certainly would have to shatter in order to injure his opponent, thereby evincing an intent to also destroy property.” Assuming for the moment that “glass objects” were thrown and that appellant threw them, the fatal flaw in this argument is that hard and dense glass objects certainly can cause injury. There is not an iota of support in the record for the majority’s undefended and implicit assumption that the object or objects thrown — the record is equivocal in this respect — were fragile. If there were such support, I might agree that the evidence would be legally sufficient on the ground the trier of fact could have presumed that appellant intended the natural and probable consequences of his conduct. Here, the *689absence of any evidence on the issue of the fragility of the objects thrown bars the conclusion that damage to the objects was probable.
Virtually the only relevant evidence came from appellant’s mother. The following comprises the entirety of her testimony regarding the thrown objects and the damage to them: (1) “They [appellant and his older brother] started to throw some candles and vases”; (2) “They both took one and threw at the other. One threw at the other”; and (3) when asked “what happened to the candles and vases,” appellant’s mother responded, “They broke.” From this testimony, one might conclude either that appellant threw a candle or a vase and his brother threw a candle or a vase or that appellant and his brother each threw a candle and a vase. In any event, “[t]hey” (a candle and a vase or two candles and two vases) “broke.”
The majority refers to “hurtled glass candlesticks and vases” that broke. In fact, there was no evidence at the fact-finding hearing about candlesticks (as opposed to candles), let alone “glass candlesticks,” and no evidence that the vases were made of glass. As for the majority’s reference to “[e]vidence of such widespread destruction,” the apparent basis for it is the responding police officer’s testimony that “there was glass all over the floor” and “[t]he furniture was in disarray.” The source of the apparently broken glass was not elucidated by any evidence. Considering that appellant’s mother also testified that a fight occurred after the candle and vase (perhaps candles and vases) were thrown, with appellant and his older and heavier brother hitting each other and appellant’s brother “thr[o]w[ing] him on the sofa,” it is hardly surprising that glass objects in the room were not unscathed. But this evidence is a far cry from legally sufficient evidence that appellant’s conscious objective was to damage the candles and vases.
Accordingly, I would modify the order appealed to the extent of vacating the finding regarding criminal mischief in the fourth degree and dismiss that count of the petition, and otherwise affirm.